Title: To George Washington from Clement Biddle, 13 August 1788
From: Biddle, Clement
To: Washington, George



Dear General
Philadelphia August 13. 1788

By Capt. Ellwood who sails this day I have shipped the single & double refined Sugar, a Jug with two gallons of Spermaceti Lamp oil, two barrels containing six dozen of Porter, as Mr Hare advised leaving the remaining 18 dozen to be shipped next trip as it is now rather too brisk to ship and I shall send 1 Cwt of the plate Iron only for plow moulds as I have asked Mr Morris if he knew the kind & he did not and the smiths here not using it (I mean the City smiths) I have taken the best choice I could get but was too uncertain to send the whole.

I shall forward the Invoices and account Current by next post.
I am sorry the herrings are yet on hand tho’ I have offerd them to every probable purchaser, but I hope they will be wanted before long.
Having seen Mr Peters (and paid him for the harrow) I enquired for the wheel supposed to be missing—he tells me there was but one wheel which would serve for both or serve for a model to make others by.
A pump 13½ feet made of Pine & fitted with two boxes and a nozzle will cost 45/ for the wood work—the Ironwork about 6½d. a pound, the freight about 5/.
I expect to send the Letter for Genl Parsons by a Colonl St: Bayard who goes for Pittsburg in a few days.
Congress after a months debate & trying different Questions, on the future Seat of Government, have divided equally (Rhode Island not voting) and that Question, which we so ardently wished to be in favour of our City, seems now to be suspended for a time.
Mrs Biddle begs her Compliments may be made to Mrs Washington. With great respect I am Your Excellencys Most obedt & very humle servt

Clement Biddle

